Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of October 24,
2014, is entered into by and between PositiveID Corp., a Delaware corporation
(the “Company”), and Blue Citi, LLC, its successors and/or assigns (the
“Buyer”).

 

A.           The Company and the Buyer are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the rules and regulations as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “1933 Act”).

 

B.           The Buyer desires to purchase and the Company desires to issue and
sell, upon the terms and conditions set forth in this Agreement, a Convertible
Promissory Note, in the form attached hereto as Exhibit A, in the original
principal amount of $161,000.00 (the “Note”), convertible into shares of common
stock, $0.01 par value per share, of the Company (the “Common Stock”), one
hundred and eighty (180) days from the date of issuance of the Note, subject to
the limitations and conditions set forth in such Note. This Agreement, the Note
and all other certificates, documents, agreements, resolutions and instruments
delivered to any party under or in connection with this Agreement, as the same
may be amended from time to time, are collectively referred to herein as the
(“Transaction Documents”).

 

C.           For purposes of this Agreement: “Conversion Shares” means all
shares of Common Stock issuable upon conversion of all or any portion of the
Note; and “Securities” means the Note and the Conversion Shares, as applicable.

 

NOW THEREFORE, the Company and the Buyer hereby agree as follows:

 

1.          Purchase and Sale of Securities.

 

1.1.          Purchase of Securities. On the Closing Date (as defined below),
the Company shall issue and sell to the Buyer and the Buyer agrees to purchase
from the Company the Note.

 

1.2.          Form of Payment. On the Closing Date, (i) the Buyer shall pay
$161,000.00 as full consideration for the Note to be issued and sold to it at
the Closing (as defined below) (the “Purchase Price”) by wire transfer of
immediately available funds to the Company, in accordance with the Company’s
written wiring instructions, against delivery of the Note and (ii) the Company
shall execute and Deliver the Note on behalf of the Company, to the Buyer,
against delivery of such Purchase Price.

 

1.3.          Closing Date. Subject to the satisfaction (or written waiver) of
the conditions set forth in Section 4 and Section 6 below, the date and time of
the issuance and sale of the Securities pursuant to this Agreement (the “Closing
Date”) shall be 12:00 noon, Eastern Standard Time on or about October 24, 2014,
or such other mutually agreed upon time. The closing of the transactions
contemplated by this Agreement (the “Closing”) shall occur on the Closing Date
at such location as may be agreed to by the parties.

 

1.4.          Original Issue Discount; Transaction Expenses. The Note carries an
original issue discount of $11,000.00 (the “OID”) in order to cover $7,500 in
due diligence fees to Brighton Capital, Ltd. and $3,500 to cover the Buyer’s
legal fees.

 

1.5.          Additional Investment. The Buyer shall be entitled, at the mutual
agreement of the Buyer and the Company, to purchase up to an additional $500,000
at any time on before the nine (9) month anniversary of the date hereof on
substantially similar terms as provided in the Transaction Documents

 

 

 

  

2.          Buyer’s Representations and Warranties. The Buyer represents and
warrants to the Company that: (i) this Agreement has been duly and validly
authorized; (ii) this Agreement has been duly executed and delivered on behalf
of the Buyer, and this Agreement constitutes a valid and binding agreement of
the Buyer enforceable in accordance with its terms; (iii) the Buyer is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D,
and (iv) the Buyer is purchasing the Securities for its own account and not with
a view towards the public sale or distribution thereof.

 

3.          Representations and Warranties of the Company. The Company
represents and warrants to the Buyer that: (i) the Company is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation and has the requisite corporate power to own its properties and to
carry on its business as now being conducted; (ii) the Company is duly qualified
as a foreign corporation to do business and is in good standing in each
jurisdiction where the nature of the business conducted or property owned by it
makes such qualification necessary; (iii) the Company has registered its Common
Stock under Section 12(g) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”), and is obligated to file reports pursuant to Section 13 or
Section 15(d) of the 1934 Act; (iv) each of the Transaction Documents and the
transactions contemplated hereby and thereby, have been duly and validly
authorized by the Company; (v) this Agreement and the Note have been duly
executed and delivered by the Company and constitute the valid and binding
obligations of the Company enforceable in accordance with their terms, subject
as to enforceability only to general principles of equity and to bankruptcy,
insolvency, moratorium, and other similar laws affecting the enforcement of
creditors’ rights generally; (vi) the execution and delivery of the Transaction
Documents by the Company, the issuance of Securities in accordance with the
terms hereof, and the consummation by the Company of the other transactions
contemplated by the Transaction Documents do not and will not conflict with or
result in a breach by the Company of any of the terms or provisions of, or
constitute a default under (a) the Company’s formation documents or bylaws, each
as currently in effect, (b) any indenture, mortgage, deed of trust, or other
material agreement or instrument to which the Company is a party or by which it
or any of its properties or assets are bound, including any listing agreement
for the Common Stock except as herein set forth, or (c) to the Company’s
knowledge, any existing applicable law, rule, or regulation or any applicable
decree, judgment, or order of any court, United States federal or state
regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company or any of the Company’s properties or assets;
(vii) no authorization, approval or consent of any court, governmental body,
regulatory agency, self-regulatory organization, or stock exchange or market or
the stockholders or any lender of the Company is required to be obtained by the
Company for the issuance of the Securities to the Buyer, except such
authorizations, approvals and consents that have been obtained; (viii) none of
the Company’s filings with the SEC contained, at the time they were filed, any
untrue statement of a material fact or omitted to state any material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they were made, not misleading; (ix)
the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company with the SEC under the 1934 Act
for at least the preceding twelve months on a timely basis or has received a
valid extension of such time of filing and has filed any such report, schedule,
form, statement or other document prior to the expiration of any such extension;
(x) the Company is not now and has not previously been a “Shell Company,” as
such type of “issuer” is described in Rule 144(i)(1) under the 1933 Act; (xi)
the Company has taken no action which would give rise to any claim by any person
or entity for a brokerage commission, placement agent or finder’s fees or
similar payments by the Buyer relating to the Notes or the transactions
contemplated hereby; and (xii) except for such fees arising as a result of any
agreement or arrangement entered into by the Buyer without the knowledge of the
Company (a “Buyer’s Fee”), the Buyer shall have no obligation with respect to
such fees or with respect to any claims made by or on behalf of other persons
for fees of a type contemplated in this subsection that may be due in connection
with the transactions contemplated hereby and the Company shall indemnify and
hold harmless each of the Buyer, the Buyer’s employees, officers, directors,
stockholders, managers, agents, and partners, and their respective affiliates,
from and against all claims, losses, damages, costs (including the costs of
preparation and attorneys’ fees) and expenses suffered in respect of any such
claimed or existing fees (other than a Buyer’s Fee, if any).       

 

2

 

  

4.          Company Covenants. Until all of the Company’s obligations hereunder
are paid and performed in full, or within the timeframes otherwise specifically
set forth below, the Company shall comply with the following covenants: (i) from
the date hereof until the date that is six (6) months after all the Conversion
Shares either have been sold by the Buyer, or may permanently be sold by the
Buyer without any restrictions pursuant to Rule 144, the Company shall timely
make all filings required to be made by it under the Securities Act of 1933 (the
“1933 Act”), the 1934 Act, Rule 144 or any United States securities laws and
regulations thereof applicable to the Company or by the rules and regulations of
its principal trading market, and such filings shall conform to the requirements
of applicable laws, regulations and government agencies, and, unless such
filings are publicly available on the SEC’s EDGAR system (via the SEC’s web site
at no additional charge), the Company shall provide a copy thereof to the Buyer
promptly after such filings; (ii) so long as the Buyer beneficially owns any of
the Securities and for at least twenty (20) trading days thereafter, the Company
shall file all reports required to be filed with the SEC pursuant to Sections 13
or 15(d) of the 1934 Act, and shall take all reasonable action under its control
to ensure that adequate current public information with respect to the Company,
as required in accordance with Rule 144, is publicly available, and shall not
terminate its status as an issuer required to file reports under the 1934 Act
even if the 1934 Act or the rules and regulations thereunder would permit such
termination; (iii) the Common Stock shall be listed or quoted for trading on any
of (a) the NYSE Amex, (b) the New York Stock Exchange, (c) the Nasdaq Global
Market, (d) the Nasdaq Capital Market, (e) the OTC Bulletin Board, (f) the
OTCQX, or (g) the OTCQB; and (iv) the Company shall use the net proceeds
received under any of the Notes for working capital and general corporate
purposes only; provided, however, the Company will not use such proceeds to pay
fees payable (A) to any broker or finder relating to the offer and sale of the
Securities, or (B) to any other party relating to any financing transaction
effected prior to the date hereof.

 

5.          Conditions to the Company’s Obligation to Sell. The obligation of
the Company hereunder to issue and sell the Securities to the Buyer at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions thereto, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:

 

5.1.          The Buyer shall have executed this Agreement and delivered the
same to the Company.

 

5.2.          The Buyer shall have delivered the Purchase Price in accordance
with Section 1.2 above.

 

6.          Conditions to the Buyer’s Obligation to Purchase. The obligation of
the Buyer hereunder to purchase the Securities at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Buyer’s sole benefit and
may be waived by the Buyer at any time in its sole discretion:

 

6.1.          The Company shall have executed this Agreement and delivered the
same to the Buyer.

 

6.2.          The Company shall have delivered to the Buyer the duly executed
Note in accordance with Section 1.2 above.

 

3

 

 

 

6.3.          The irrevocable transfer agent instructions shall have been
delivered to and acknowledged in writing by the Company’s transfer agent (the
“Transfer Agent”) substantially in the form attached hereto as Exhibit BB.

 

6.4.          The Company shall have delivered to the Buyer a fully executed
officer’s certificate evidencing the Company’s approval of the Transaction
Documents substantially in the form attached hereto as Exhibit CC.

 

6.5.          The Company shall have delivered to the Buyer a fully executed
share issuance resolution to be delivered to the Transfer Agent substantially in
the form attached hereto as Exhibit DD.

 

6.6.          The Company shall have delivered to the Buyer a fully executed
warrant agreement substantially in the form attached hereto as Exhibit CE.

 

7.          Reservation of Shares. At all times during which any Note is
convertible pursuant to the terms thereof, the Company will reserve from its
authorized and unissued Common Stock to provide for the issuance of Common Stock
upon the full conversion of the Note. Within three (3) months from the date
hereof, the Company will, as of such date and at all times thereafter, reserve
at least (i) three times the number of shares of Common Stock necessary to
convert the total Outstanding Balance (as defined in and determined pursuant to
the Note) of the outstanding Note, (the “Share Reserve”): prior to three (3)
months from the date hereof, the Company will maintain not less than 18,000,000
shares of Common Stock in the Share Reserve (the “Transfer Agent Reserve”). The
Company further agrees that after one hundred eighty (180) days from the date
hereof, it will cause its transfer agent to immediately add shares of Common
Stock to the Transfer Agent Reserve as and when reasonably requested by the
Buyer in writing from time to time, provided that such incremental increases do
not cause the Transfer Agent Reserve to exceed the Share Reserve. In furtherance
thereof, from and after the date hereof and until such time that the Notes have
been paid in full, the Company shall require its transfer agent to reserve for
the purpose of issuance to the Buyer pursuant to conversions under the Note, a
number of shares of Common Stock equal to the Transfer Agent Reserve. The
Company shall further require its transfer agent to hold such shares of Common
Stock exclusively for the benefit of the Buyer and to issue such shares to the
Buyer promptly upon Buyer’s delivery of a conversion notice under a Note.

 

8.          Intentionally Omitted.

 

9.          Governing Law; Miscellaneous. The provisions set forth in this
Section 8 shall apply to this Agreement, as well as all other Transaction
Documents as if these terms were fully set forth therein.

 

9.1.          Governing Law; Venue. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New York for contracts
to be wholly performed in such state and without giving effect to the principles
thereof regarding the conflict of laws. Each party hereto hereby (a) consents to
and expressly submits to the exclusive personal jurisdiction of any state or
federal court sitting in New York State in connection with any dispute or
proceeding arising out of or relating to this Agreement, (b) agrees that all
claims in respect of any such dispute or proceeding may only be heard and
determined in any such court, (c) expressly submits to the venue of any such
court for the purposes hereof, and (d) waives any claim of improper venue and
any claim or objection that such courts are an inconvenient forum or any other
claim or objection to the bringing of any such proceeding in such jurisdictions
or to any claim that such venue of the suit, action or proceeding is improper.

 

9.2.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party.

 

4

 

  

9.3.          Severability. In the event that any provision of this Agreement is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

 

9.4.          Entire Agreement; Amendments. This Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the Buyer.

 

9.5.          Notices. Any notice required or permitted hereunder shall be given
in writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of: (a) the date delivered, if delivered by personal
delivery as against written receipt therefor or by e-mail to an executive
officer, or by confirmed facsimile, (b) the fifth Trading Day after deposit,
postage prepaid, in the United States Postal Service by certified mail, or (c)
the third Trading Day after mailing by domestic or international express
courier, with delivery costs and fees prepaid, in each case, addressed to each
of the other parties thereunto entitled at the following addresses (or at such
other addresses as such party may designate by ten (10) calendar days’ advance
written notice similarly given to each of the other parties hereto):

 

If to the Company:

 

PositiveID Corp.

Attn: William Caragol

1690 South Congress Avenue, Suite 201

Delray Beach, FL 33445

 

If to the Buyer:

 

Blue Citi, LLC

Attn: Robert Malin
440 East 79th Street, Suite 4M

New York, NY 10075

 

With a copy to (which copy shall not constitute notice):

 

Matthew McMurdo, Esq.

28 West 44th Street, 16th Floor

New York, NY 10036

 

9.6.          Successors and Assigns. This Agreement or any of the severable
rights and obligations inuring to the benefit of or to be performed by the Buyer
hereunder may be assigned by the Buyer to a third party, in whole or in part,
without the need to obtain the Company’s consent thereto. The Company may not
assign its rights or obligations under this Agreement or delegate its duties
hereunder without the prior written consent of the Buyer.

 

5

 

  

9.7.          Survival. The representations and warranties of the Company and
the agreements and covenants set forth in this Agreement shall survive the
Closing hereunder notwithstanding any due diligence investigation conducted by
or on behalf of the Buyer. The Company agrees to indemnify and hold harmless the
Buyer and all its officers, directors, employees, attorneys, and agents for loss
or damage arising as a result of or related to any breach or alleged breach by
the Company of any of its representations, warranties and covenants set forth in
this Agreement or any of its covenants and obligations under this Agreement,
including advancement of expenses as they are incurred.

 

9.8.          Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

9.9.          Buyer’s Rights and Remedies Cumulative. All rights, remedies, and
powers conferred in this Agreement and the Transaction Documents on the Buyer
are cumulative and not exclusive of any other rights or remedies, and shall be
in addition to every other right, power, and remedy that the Buyer may have,
whether specifically granted in this Agreement or any other Transaction
Document, or existing at law, in equity, or by statute; and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as the Buyer may deem expedient.

 

9.10.         Ownership Limitation. Notwithstanding anything to the contrary
contained in this Agreement or the other Transaction Documents, if at any time
the Buyer shall or would be issued shares of Common Stock under any of the
Transaction Documents, but such issuance would cause the Buyer (together with
its affiliates) to beneficially own a number of shares exceeding the 4.9% of the
issued and outstanding shares of Common Stock (the “Maximum Percentage”), then
the Company must not issue to the Buyer the shares that would cause the Buyer to
exceed the Maximum Percentage. For purposes of this Section, beneficial
ownership of Common Stock will be determined under the 1934 Act.

 

9.11.         Attorneys’ Fees and Cost of Collection. In the event of any action
at law or in equity to enforce or interpret the terms of this Agreement or any
of the other Transaction Documents, the parties agree that the party who is
awarded the most money shall be deemed the prevailing party for all purposes and
shall therefore be entitled to an additional award of the full amount of the
attorneys’ fees and expenses paid by such prevailing party in connection with
the litigation and/or dispute without reduction or apportionment based upon the
individual claims or defenses giving rise to the fees and expenses. Nothing
herein shall restrict or impair a court’s power to award fees and expenses for
frivolous or bad faith pleading. If (a) any Note is placed in the hands of an
attorney for collection or enforcement prior to commencing legal proceedings, or
is collected or enforced through any legal proceeding, or Lender otherwise takes
action to collect amounts due under any Note or to enforce the provisions of any
Note; or (b) there occurs any bankruptcy, reorganization, receivership of
Borrower or other proceedings affecting Borrower’s creditors’ rights and
involving a claim under any Note; then Borrower shall pay the costs incurred by
Lender for such collection, enforcement or action or in connection with such
bankruptcy, reorganization, receivership or other proceeding, including, without
limitation, attorneys’ fees and disbursements.

 

6

 

  

9.12.         Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY
WAIVES ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS
WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER
COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH
PARTY HERETO ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING
SUCH PARTY’S RIGHT TO DEMAND TRIAL BY JURY.

 

9.13.         Time of the Essence. Time is expressly made of the essence of each
and every provision of this Agreement and the other Transaction Documents.

 

[Remainder of page intentionally left blank; signature page to follow]

 

7

 

  

SUBSCRIPTION AMOUNT:

 

Principal Amount of the Note:  $161,000         Purchase Price:  $150,000 

 

IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

  BUYER:       BLUE CITI, LLC.       By:           By:   /s/ Robert Malin  

 



  COMPANY:       POSITIVEID CORP.       By: /s/ William Caragol



  Printed Name: William Caragol



  Title: CEO



 

ATTACHED EXHIBITS:

 

Exhibit A Note Exhibit B Irrevocable Transfer Agent Instructions Exhibit C
Officer’s Certificate Exhibit D Share Issuance Resolution Exhibit E Warrant
Agreement

 

 

 

 

